Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1-8 and 16, drawn to an array, comprising a substrate, and a hydrophobic coating film on the substrate, wherein the hydrophobic coating film has a plurality of through-holes, and a nucleic acid comprising a gene which codes for a prescribed receptor is provided in contact with the substrate in the interior of the through-holes.
II. Claims 9-15, drawn to eukaryotic cells, which express CNGA2 and GNAL or mutants thereof as foreign genes.
III. Claims 17-19 and 24-25, drawn to a method for calculating an activation degree of a prescribed receptor by a test substance, the method comprising: (1) a step of measuring, when the test substance is brought into contact with a plurality of eukaryotic cells expressing the receptor, an amount of ions taken into each of the cells, (2) a step of measuring, when the same cells as used in measurement in step 1 are depolarized, an amount of ions in each of the cells, and (3) a step of calculating a ratio of a numerical value measured in step 1 and a numerical value measured in step 2. 
IV. Claims 20-23, drawn to a method for calculating an activation degree of a receptor by a test substance, the method comprising: a step of measuring, when the test substance is brought into contact with a plurality of eukaryotic cells expressing the receptor, an amount of a substance taken into each of the cells, wherein, when an average value of fluorescence in a first prescribed time before the contact is Fbase and a greatest value of fluorescence in a second prescribed time after the contact is Fmax, Fmax/Fbase is calculated and used as an activation degree. 
V. Claims 26-29, drawn to a method for measuring an activation degree of a receptor by a test substance, the method comprising: a step of allowing an ion-measuring pigment or an ion-binding fluorescent protein to act on the array according to claim 16, a step of bringing the test substance into contact with the array, a step of simultaneously acquiring a region comprising all the through-holes as image data, a step of individually recognizing the eukaryotic cells and obtaining fluorescence in each of the eukaryotic cells as a numerical value, and a step of calculating an activation degree by arithmetic processing of the numerical value.
VI. Claims 30-32, drawn to a method for forming an odor of a target substance, wherein two or more reference substances are combined so that based on an activation degree of each receptor by the two or more reference substances measured using the method according to claim 29, an activation degree of each receptor by the target substance measured using the measurement method is formed. 
VII. Claims 33-35, drawn to a method for screening a substance to modify a sample odor into a target odor, the method comprising a step of selecting a candidate substance as an indicator that an activation degree of each receptor by the sample measured using the measurement method according to claim 29 is brought close to an activation degree of each receptor in the target odor state measured using the measurement method according to claim 29.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-VII lack unity of invention because the groups do not share the same or corresponding technical feature. 
The special technical feature of Group I is considered to be an array, comprising a substrate, and a hydrophobic coating film on the substrate, wherein the hydrophobic coating film has a plurality of through-holes, and a nucleic acid comprising a gene which codes for a prescribed receptor is provided in contact with the substrate in the interior of the through-holes.
The special technical feature of Group II is considered to be eukaryotic cells, which express CNGA2 and GNAL or mutants thereof as foreign genes.
The special technical feature of Group III is considered to be a method for calculating an activation degree of a prescribed receptor by a test substance, the method comprising: (1) a step of measuring, when the test substance is brought into contact with a plurality of eukaryotic cells expressing the receptor, an amount of ions taken into each of the cells, (2) a step of measuring, when the same cells as used in measurement in step 1 are depolarized, an amount of ions in each of the cells, and (3) a step of calculating a ratio of a numerical value measured in step 1 and a numerical value measured in step 2.
The special technical feature of Group IV is considered to be a method for calculating an activation degree of a receptor by a test substance, the method comprising: a step of measuring, when the test substance is brought into contact with a plurality of eukaryotic cells expressing the receptor, an amount of a substance taken into each of the cells, wherein, when an average value of fluorescence in a first prescribed time before the contact is Fbase and a greatest value of fluorescence in a second prescribed time after the contact is Fmax, Fmax/Fbase is calculated and used as an activation degree.
The special technical feature of Group V is considered to be a method for measuring an activation degree of a receptor by a test substance, the method comprising: a step of allowing an ion-measuring pigment or an ion-binding fluorescent protein to act on the array according to claim 16, a step of bringing the test substance into contact with the array, a step of simultaneously acquiring a region comprising all the through-holes as image data, a step of individually recognizing the eukaryotic cells and obtaining fluorescence in each of the eukaryotic cells as a numerical value, and a step of calculating an activation degree by arithmetic processing of the numerical value.
The special technical feature of Group VI is considered to be a method for forming an odor of a target substance, wherein two or more reference substances are combined so that based on an activation degree of each receptor by the two or more reference substances measured using the method according to claim 29, an activation degree of each receptor by the target substance measured using the measurement method is formed.
The special technical feature of Group VII is considered to be  a method for screening a substance to modify a sample odor into a target odor, the method comprising a step of selecting a candidate substance as an indicator that an activation degree of each receptor by the sample measured using the measurement method according to claim 29 is brought close to an activation degree of each receptor in the target odor state measured using the measurement method according to claim 29
Accordingly, Groups I-VII are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 7, 2022